


                        
 
 
Exhibit 10.2
 
 
 
FEDERAL DEPOSIT INSURANCE CORPORATION

 
 
 
WASHINGTON, D.C.
 
 
 
 
 
 
 
)
 
In the Matter of
)
STIPULATION AND CONSENT
 
)
TO THE ISSUANCE OF AN
METRO BANK
)
ORDER TO PAY
LEMOYNE, PENNSYLVANIA
)
CIVIL MONEY PENALTY
 
)
 
 
)
 FDIC-12-446k

(INSURED STATE NONMEMBER BANK)
)
 
 
)
 



Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO PAY CIVIL MONEY PENALTY ("CONSENT AGREEMENT") by the Federal Deposit
Insurance Corporation ("FDIC"), it is hereby stipulated and agreed by and
between a representative of the Legal Division of the FDIC and METRO BANK
("Bank"), as follows:
1.    The Bank has been advised of the right to receive a NOTICE OF ASSESSMENT
OF CIVIL MONEY PENALTY, FINDINGS OF FACT AND CONCLUSIONS OF LAW, ORDER TO PAY
AND NOTICE OF HEARING ("NOTICE OF ASSESSMENT") detailing the violations of law
or regulation for which an ORDER TO PAY CIVIL MONEY PENALTY (“ORDER TO PAY”) may
issue, and of its right to a hearing on these charges under section 8(i) of the
Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1818(i), and the FDIC’s Rules
of Practice and Procedure, 12 C.F.R. Part 308, and has waived those rights. The
Bank is represented by counsel.
2.    The Bank admits that the FDIC is the “appropriate Federal banking agency”
to maintain this enforcement action pursuant to section 3(q)(2) of the Act, 12
U.S.C. § 1813(q)(2) and that the FDIC has jurisdiction over it and the subject
matter of this proceeding.
3.    Based upon certain findings set forth in the joint August 31, 2009 and
October 25, 2010 Reports of Examination issued by the FDIC and the Pennsylvania
Department of Banking, the FDIC has reason to believe that the Bank violated the
Bank Secrecy Act, 31 U.S.C. § 5311 et seq. 12 U.S.C. § 1829b, 12 U.S.C. §§
1951-1959 and 12 U.S.C. § 1818(s) (“BSA”), and its implementing regulations, 31
C.F.R. Chapter X (effective, March 1, 2011) (formerly 31 C.F.R. Part 103),
Section 326.8 and Part 353 of the FDIC Rules and Regulations, 12 C.F.R. § 326.8
and 12 C.F.R. Part 353.




--------------------------------------------------------------------------------




4.    The Bank, solely for the purpose of this proceeding, and without admitting
or denying the violations of law or regulation described in paragraph 3 of this
CONSENT AGREEMENT, hereby consents and agrees to the issuance of an ORDER TO PAY
by the FDIC, and further consents and agrees to pay a civil money penalty in the
amount of $1,500,000.00. The penalty shall be paid to the Treasury of the United
States pursuant to the provisions of section 8(i)(2) of the Act, 12 U.S.C. §
1818(i)(2). The Bank further stipulates and agrees that the ORDER TO PAY issued
by the FDIC shall be final and unappealable, and that such ORDER shall become
effective upon the issuance by the FDIC and fully enforceable by the FDIC
pursuant to the provisions of section 8(i)(2)(I) of the Act, 12 U.S.C. §
1818(i)(2)(I).
5.    The Bank further agrees to pay the civil money penalty assessed by
delivering to the FDIC a bank check in the amount of $1,500,000.00 made payable
to the Treasury of the United States upon execution of this Consent Agreement.
6.    In the event the FDIC accepts this CONSENT AGREEMENT and issues the ORDER
TO PAY, it is agreed that no action will be taken by the FDIC to initiate any
additional enforcement actions against the Bank under section 8(i) of the Act,
12 U.S.C. §1818(i), for the violations of law or regulation set forth in
paragraph 3 of this CONSENT AGREEMENT.
7.     The Bank agrees and acknowledges that the terms and provisions of this
CONSENT AGREEMENT, the acceptance by the FDIC of this CONSENT AGREEMENT and the
issuance of the ORDER TO PAY does not bar, estop, or otherwise prevent any
actions against the Bank by any other federal or state agency or department in
connection with this or any other matter or any actions against any of the
Bank’s current or former institution-affiliated parties or agents, in connection
with this matter or any other matter, by the FDIC or any other federal or state
agency.
8.    In the event the FDIC accepts this CONSENT AGREEMENT and issues the ORDER
TO PAY, the Bank agrees not to seek or accept indemnification for the civil
money penalty assessed and paid in this matter.
9.     The Bank hereby waives:
(a)    the receipt of a NOTICE OF ASSESSMENT;
(b)    the right to present defenses to the allegations to be set forth in the
NOTICE OF ASSESSMENT;
(c)    a hearing for the purpose of taking evidence on the allegations to be set
forth in the NOTICE OF
ASSSESSMENT;
(d)    the filing of PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW;
(e)    the issuance of a RECOMMENDED DECISION by an Administrative Law Judge;
(f)    the filing of exceptions and briefs with respect to such RECOMMENDED
DECISION; and
(g)    judicial review of the ORDER as provided by section 8(h) of the Act, 12
U.S.C. § 1818(h), or any other
challenge to the validity of the ORDER TO PAY.




--------------------------------------------------------------------------------




Dated this 21st day of September, 2012.
 
FEDERAL DEPOSIT INSURANCE
Metro Bank
CORPORATION
Lemoyne, Pennsylvania
LEGAL DIVISION
 
 
 
By: /s/ Wendy L. Markee
By: /s/ James R. Adair
Wendy L. Markee
James R. Adair, Director
Counsel
/s/ John J. Cardello
New York Regional Office
John J. Cardello, Director
 
/s/ Douglas S. Gelder
 
Douglas S. Gelder, Director
 
/s/ Alan R. Hassman
 
Alan R. Hassman, Director
 
/s/ Howell C. Mette
 
Howell C. Mette, Director
 
/s/ Gary L. Nalbandian
 
Gary L. Nalbandian, Director
 
/s/ Michael A. Serluco
 
Michael A. Serluco, Director
 
/s/ Samir J. Srouji
 
Samir J. Srouji, Director
 
Comprising the Board of Directors of
 
METRO BANK
LEMOYNE, PENNSLYVANIA





